Case 5:18-cv-01083-OLG-HJB Document 24 Filed 01/03/19 Page 1 of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

SCOTT PAUL MADLOCK, §
§
Petitioner, §
§

Vv. § SA-18-CA-1083-OLG (HJB)
8
LORIE DAVIS, Director, §
Texas Department of Criminal Justice, §
§
Respondent. §

ORDER

Before the Court is pro se Petitioner’s Motion for Extension of Time to File Reply to
Respondent’s Answer (Docket Entry 22). The Court has reviewed Petitioner’s motion for additional
time and finds that his motion (Docket Entry 22) is hereby GRANTED.

Petitioner’s deadline to reply to Respondent’s Answer (Docket Entry 21) is extended to

February 7, 2019.

SIGNED on January 2, 2019. Zi), /
ie J. famporad nk

Un} fei es pea 7 ate Judge

 
